Citation Nr: 0122223	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury to include disequilibrium, 
vertigo, and tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel







INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945 and from October 1950 to December 1951.  

The claims file contains a report of a September 1994 rating 
decision wherein entitlement to service connection for 
residuals of a head injury to include disequilibrium, 
vertigo, and tinnitus was denied.  

The current appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to 
service connection for residuals of a head injury including 
disequilibrium, vertigo, and tinnitus.

The United States Court of appeals for the Federal Circuit 
(Federal Circuit) recently held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 (West 
1991) applies to the reopening of claims that were disallowed 
for any reason,  D'Amico v. West, 209 F. 3d 1322, 1326-1327 
(Fed. Cir. 2000).

In light of the above, the Board has recharacterized the 
issue to account for the new and material requirement.

The Board of Veterans' Appeals (Board) notes that in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), it is obligated to address the issue of new 
and material evidence regardless of whether the RO issued its 
determination on that issue.  Hence, the Board will proceed 
with a determination of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for residuals of a head injury to include 
disequilibrium, vertigo, and tinnitus.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of head injury, to include disequilibrium, vertigo, 
and tinnitus when it issued an unappealed rating decision in 
September 1994.  

2.  Evidence received since the September 1994 decision does 
not bear directly or substantially upon the issue at hand, is 
essentially duplicative or cumulative in nature, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the September 1994 decision wherein 
the RO denied entitlement to service connection for residuals 
of head injury, to include disequilibrium, vertigo, and 
tinnitus, is not new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the September 1994 
rating decision wherein the RO denied entitlement to service 
connection for residuals of head injury, to include 
disequilibrium, vertigo, and tinnitus is reported in 
pertinent part below.  

The veteran's application for VA compensation for residuals 
of head injury was received in April 1994.  

The RO in September 1994 denied service connection for 
residuals of head injury, to include disequilibrium, vertigo, 
and tinnitus after it reviewed service medical records (SMRs) 
which reflect that the veteran was hit in the head by a 
baseball in June 30, 1944.  He was knocked unconscious and 
treated with an ice bag applied to the head area.  No 
residuals were shown, and he was returned to duty on July 8, 
1944, at his request.  

Postservice records include private and VA clinical 
documents.  Private treatment records show that the veteran 
was seen in July 1975 following a head injury in a fall.  
There was a scalp laceration and he was diagnosed with a 
cerebral concussion.  After this injury, subsequently dated 
VA and private clinical records reflect that the veteran was 
seen for complaints of light headedness, tinnitus, and 
dizziness.  

The RO, in the September 1994 rating decision, denied the 
claim for service connection for residuals of head injury, to 
include disequilibrium, vertigo, and tinnitus, noting that no 
residuals were seen after the inservice head injury, and no 
continuity of treatment was demonstrated between the 1944 
injury and an intercurrent injury in 1975 when he sustained a 
concussion.  The RO noted that the residuals that the veteran 
currently described were the result of this second head 
injury.  

The evidence submitted subsequent to the September 1994 
rating decision is reported in pertinent part below.

A report of contact (VA FORM 119) shows that the veteran 
submitted a claim for service connection for disequilibrium 
and vertigo in August 1997.  

Subsequently added to the claims file was a statement by MEP 
(initials), MD, who indicated that he had seen the veteran 
since the early 1940s following an injury in service, and 
that the veteran had had chronic vertigo since that time.  
This problem had increased in severity over the last year.  

In an April 1998  statement, a fellow serviceman, EAC 
reported that he witnessed the veteran's inservice head 
injury while playing baseball.  

The veteran submitted a copy of an article from a newspaper 
in April 1998 which indicated that blows to the head could 
result in tinnitus.  

Also added to the record after the 1994 RO denial were 
private and VA treatment records through 2000 which reflect 
that the veteran continued to be seen for disequilibrium, 
vertigo, and tinnitus.  In pertinent part, in an August 1997 
VA record, it was determined by one physician that the 
veteran suffered from disequilibrium and not vertigo.  

A VA examination was conducted in September 1998.  The 
veteran's inservice head injury history was noted.  The 
examiner determined that additional testing was needed.  
Addendums dated in December 1998 and March 1999 were added to 
his initial examination report.  In the March 1999 addendum 
report, the examiner noted that he had reviewed the entire 
claims file, to include the appellant's entire medical 
history.  The examiner provided an opinion that the veteran 
was symptom free prior to the 1975 concussion.  The examiner 
stated that virtually all of the veteran's labyrinthine 
symptoms occurred following the 1975 concussion, and that his 
current symptoms were therefore related to that more recent 
incident rather than an inservice injury.  The examiner added 
that he was not aware of the intercurrent 1975 injury on his 
initial examination.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.





When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the paramount 
concern in evaluating any judicial test for new and material 
evidence is its consistency with the regulation).



It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by it itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. 
Cir. 2000) (upholding the first two prongs of the Colvin new 
and materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45.630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 25630, 
August 29, 2001) (to be codified at 38 C.F.R. Part 3.  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.

The Board initially notes that the duty to assist has been 
satisfied in this instance. The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained. VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475. § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.

As set forth above, the new law revises the former 38 
U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim. It 
also specifically enumerates the requirements of the duty to 
assist.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced  by its actions, and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claim.  See 
Bernard, supra.  

Having determined that the duty to assist has been satisfied, 
the Board turns an evaluation of whether new and material 
evidence has been submitted to reopen the previously denied 
claim of service connection for residuals of a head injury to 
include disequilibrium, vertigo, and tinnitus.

New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for residuals of head injury, to include disequilibrium, 
vertigo, and tinnitus, a claim that the RO denied in 
September 1994.  In essence, when the RO finally denies a 
claim, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented or there 
is clear and unmistakable error (CUE) in a prior 
determination.  

It is not alleged that the RO committed CUE in September 
1994, and there is no argument for any nonstatutory basis to 
find the prior determination nonfinal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103; see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), Simmons v. West, 14 Vet. App. 84, 91 
(2000), Tetro v. Gober, 14 Vet. App. 100 (2000) and Bailey v. 
West, 160 F.3d 1360 (Fed. Cir. 1998).

No relevant but outstanding records have been mentioned to 
warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

The Board has considered the applicability of the VCAA of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
which amplifies the duty to notify and assist under section 
5103A.  However, the Board has noted that the Act, by its 
terms, does not require the Board to reopen a claim where new 
and material evidence has not been submitted.  The veteran 
has been afforded ample assistance in the development of the 
claim and he has supplemented the record with additional 
treatment records, a newspaper article, lay testimony, and a 
private physician's statement.  

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally-denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  


The September 1994 RO decision is the pertinent determination 
regarding the current claim.  At the time of the September 
1994 RO decision, the evidence showed that the veteran had no 
residuals from being hit with a baseball in 1944.  His 
postservice complaints began following a concussion in 1975.  
While the private physician's statement may be viewed as 
supportive of the veteran's claim, it is noted that he 
apparently was not aware of the 1975 injury.  

As the VA examiner's opinion that the veteran's current 
symptoms are due to the 1975 concussion was based on a review 
of the entire record, to include the veteran's entire medical 
history, the Board finds his opinion to be of greater 
probative value.  

It is also noted that the examiner's opinion is consistent 
with the numerous records of treatment in the claims file.  
These records show ongoing treatment for disequilibrium, 
vertigo, and tinnitus following the 1975 postservice head 
injury, but not prior to that time.  

For the foregoing reasons, the Board finds the VA examiner's 
opinion to be highly probative and of great weight.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so).

Since 1994, the veteran's record has been supplemented with a 
newspaper article regarding the relationship between head 
trauma and tinnitus.  The Board acknowledges that, in certain 
circumstances, medical text or treatise evidence may be 
sufficient to establish a claim as plausible.  Sacks v. West, 
11 Vet. App. 314, 317 (1998);  Wallin v. West, 11 Vet. App. 
509, 513 (1998).  However, in this case, the article's 
general conclusions are insufficient to rebut the specific 
medical opinions regarding residuals of head injury in this 
particular veteran.  That is, the probative value of the 
article submitted is outweighed by the medical opinion by the 
VA examiner.


As noted above, the Board recognizes that the veteran 
sincerely believes that his current complaints are the result 
of the inservice head injury.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  

In this case, the determinative question is medical in 
nature, and it is the medical evidence regarding etiology 
that is of highest probative value.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In view of this evidence the Board finds that new and 
material evidence has not been submitted to warrant reopening 
the veteran's claim for service connection for residuals of 
head injury, to include disequilibrium, vertigo, and 
tinnitus.  The evidence received since the 1994 RO decision 
is essentially cumulative of earlier evidence, which did not 
show residuals of the inservice head injury.  Instead, the 
evidence then, and now, reflects that the veteran's 
complaints began following a concussion that he suffered in 
1975.  

VA must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen a claim.  
The additional evidence regarding the current claim is 
cumulative, failing the first test.  The additional evidence 
viewed with that previously of record is not new and material 
evidence as it does not bear directly and substantially upon 
the issue at hand, and being solely duplicative or 
cumulative, it is insignificant and need not be considered in 
order to decide the merits of the claim fairly.  This 
evidence shows only the continuation of the postservice 
treatment for his complaints following an intercurrent 
injury.  

It seems that the RO felt that new and material evidence had 
been submitted in their rating action in April 1999.  For the 
reasons above, the Board has determined that the additional 
evidence is essentially cumulative, redundant, not probative, 
or does not bear directly and substantially upon the issue at 
hand.  However, as required under Barnett, the Board has 
reviewed the recent RO determination that implicitly found 
new and material evidence was submitted.  It is pointed out 
that the Board's determination on a different theory (that 
new and material evidence was not submitted) is permitted.  
See also Voerth v. West, 13 Vet. App. 117 (1999); Black v. 
Brown, 10 Vet. App. 279, 284 (1997) and , Meyer v. Brown, 9 
Vet. App. 425, 431-32 (1996).

The additional evidence collectively, viewed liberally, adds 
nothing pertinent to previously reviewed evidence regarding 
the veteran's claim.  The Board finds that the additional 
evidence viewed with that previously of record is not new and 
material evidence as defined by the regulation.  It does not 
bear directly and substantially upon the issue at hand, and 
being duplicative or cumulative, it is insignificant and need 
not be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a) (2000).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of head trauma, to include disequilibrium, vertigo, 
and tinnitus, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

